Citation Nr: 0015811	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-05 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a nervous condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from July 26, 
1976 to November 25, 1976.  He also had additional service 
with the Army National Guard of Illinois until July 1982.  

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veteran 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
RO.  A rating action dated May 1996 denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  Evidence of a nexus between the veteran's service and a 
psychiatric condition has been received since the Board's 
April 1990 decision, and must be considered in order to 
fairly decide the merits of the claim.

2.  A nervous or psychiatric condition manifested subsequent 
to service is not related to that service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a nervous or psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A nervous of psychiatric disorder was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1999); see also 38 U.S.C. § 7104(b) (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468(Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran testified at his personal hearing that he 
suffered an in-service injury to his head, after he was stuck 
by a military jeep during his service.  He avers that he 
currently manifests a nervous disorder that is related to his 
active service.  

The veteran's claim was denied by means of a Board decision 
dated April 1990.  Subsequently, medical records dated 
February 1998, March 1998, and June 1998 were submitted.  
Specifically, the psychiatric evaluation prepared by Dr. 
Arbona dated March 1998, and amended June 1998, concludes 
that the veteran "suffered a severe trauma to the cranial 
region and to the greater part of the vertebral column while 
he was serving on a military base (Fort Bragg) in North 
Carolina as a part of the [A]rmy...".  "He had surgical 
intervention as a result of this trauma and since then he has 
been getting worse physically and mentally, as is described 
in this report."  His diagnoses included "organic affective 
syndrome like major depressive disorder due to posttraumatic 
degenerative disk disease."  As the credibility this 
evidence is presumed for purposes of reopening the veteran's 
claim, we find that this evidence is new, in that it presents 
new information, and that it is also material.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).    

We also determine that this evidence is sufficient to well 
ground the veteran's claim.  We note that although the 
veteran provided the examiner with an oral history of his 
alleged inservice accident, that the examiner not only 
recorded this history, but also provided additional medical 
comment with the diagnosis.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995); 38 C.F.R. § 3.303(d) (1991).  

The question that must now be addressed by the Board is 
whether this evidence, presumed competent for purposes of 
well grounding the veteran's claim, is probative of the issue 
at hand, or whether the preponderance of the evidence is 
against the veteran's claim.

The evidence subsequent to the 1990 Board decision pertinent 
to the veteran's psychiatric condition also includes a VA 
examination report, dated October 1998.  

As a preliminary matter, we note that the examiners commented 
that "a board of the two undersigned reviewed very carefully 
and discussed the evidence in this veteran's claims folder, 
including all the previous reports and the reports from 
private psychiatrists that have treated or at least seen this 
veteran, ... ."  The report also shows that "it is important 
to mention that there are two reports submitted from the same 
physician, one from 3/4/98 and the other one that was 
supposedly amended [ ] 6/30/98.  We followed the report, page 
by page and the only changes from the report of 3/4/98 ...are 
in pages 5 and 6... ."  It is noted that the report of 6/30/98 
lists an Axis I diagnosis of an organic affective syndrome, 
like major depressive disorder due to post traumatic 
degenerative disc disease.  It is further noted that the 
report of 3/4/98 shows two diagnoses on Axis I: organic 
affective syndrome, and adjustment disorder with depressive 
mood.  The examiners noted that "this does not appear in the 
report of 6/30/98."  They also noted that in the report of 
3/4/98 "the doctor made an Axis II diagnosis of organic 
personality disorder and this disappears in the report of 
6/30/98".  

The examiners then turn to the report of an examination 
conducted by Dr. Rodriguez, dated 1/15/96, where it was noted 
that the veteran reported injuring his back.  The examiners 
then quote that report, noting that the veteran complained of 
irritability, insomnia, poor motivation, forgetfulness, 
headaches, depressive feelings and easy crying.  The 
examiners then find that "This is important because these 
are the very same symptoms that the veteran has been claiming 
were secondary to the accident that he had in the National 
Guard."  Finally the examiners note that it is also very 
clearly stated in the report that the veteran's emotional 
condition and the physical [condition] are secondary to the 
laboral accident that he suffered in 1993.  

The examiners then state:  

Before we make out final diagnosis, we 
would like to mention the fact that there 
is no evidence in the record...to sustain 
the fact that his emotional condition is 
in any way related to whatever accident 
he had while he was in the National 
Guard.  Proof of it is that [he] 
supposedly suffered that accident in 
1976, and he remained in the National 
Guard until 1982.  He was not discharged 
due to medical...or psychiatric problems to 
the best of our acknowledgment.  In the 
Neurological report that was performed in 
1988...the skull x-rays were reported[ly] 
negative for any kind of bone lesion or 
any evidence of brain surgery.  
Therefore, we have to conclude that the 
veteran suffered some laceration of the 
forehead, maybe a hematoma that was 
surgically evacuated, but it was a 
superficial lesion.  

The veteran was diagnosed with depression, not otherwise 
specified (Axis I), and dependent personality disorder (Axis 
II).  

Thus, after a review of the entire evidence of record, we 
conclude that the preponderance of the evidence is against 
the veteran's claim that service connection for a nervous or 
psychiatric disorder is warranted.  

In reaching this conclusion, we determine that the October 
1998 VA medical report is the most probative medical evidence 
of record.  First, the report was prepared by a board of two 
examiners.  Second, the examiners obviously conducted a very 
thorough and considered review of the entire evidence of 
record.  Third, the examiners discussed the probative value 
of each of the medical opinions and their analysis 
highlighted inconsistencies in those records.  Finally, the 
examiners supported their medical conclusions and diagnoses 
with ample evidence of record.  

It is for the above reasons that we determine that this 
report is of paramount probative value, and that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the claim for service connection for a nervous 
condition must be denied.  



ORDER

Service connection for a nervous disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

